In accordance with the provisions of Sup. Ct. R. 42-12(a), the Chief Disciplinary Counsel filed with this court a certificate demonstrat*907ing that Edward F. Choiniere of the City of Cranston, State of Rhode Island, an attorney admitted to practice law in this state, has been convicted in this state of crimes punishable by imprisonment for more than one year, to wit, Providence County Superior Court Indictments Nos. 74-404, 74-405 and 74-406, each for embezzlement.
Edward F. Choiniere, pro se.
The Chief Disciplinary Counsel has informed this court that all appeals from said convictions have been concluded. Therefore, pursuant to Rule 42-12 (c), these matters are referred to the Disciplinary Board of the Supreme Court of Rhode Island so that it may institute a formal disciplinary proceeding for the sole purpose of determining the extent of the discipline to be imposed.